Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/135,084 filed on 28 December 2020. The response filed 19 May 2022 amends claims 1, 2, 4, 5, 7, 8, 10-12, 14, 15, 17, 18, and 20, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Response to Arguments
The response filed 19 May 2022 addresses the Drawing objections made on the 21 January 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended paragraph 0071 to recite operation 342. This amendment is found persuasive. Therefore, all of the Drawing objections are hereby withdrawn.


Independent Claims 1 and 11
On pages 9-11 of the response filed 19 May 2022, Applicant addresses the 35 U.S.C. 102 rejection made on the 21 January 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 9-11, Applicant argues that the Hao system fails to teach or suggest “selecting, independently, a first computing node in the cluster of computer nodes for hosting the IP address in the cluster of computing nodes based on a set of selection criteria, wherein the selection is performed independently at the first computing node.” Applicant argues that the virtual IP address of Hao is hosted by all servers in the supposed cluster, and thus Hao cannot disclose the selection process of an individual device for hosting that virtual IP address of Hao. Further, Applicant argues that Hao does not suggest the leader server hosting the virtual IP address for the cluster. 	Examiner respectfully agrees and finds this argument persuasive. The virtual IP address of Hao is hosted by all servers in the supposed cluster. Thus, Hao fails to disclose “selecting, independently, a first computing node in the cluster of computer nodes for hosting the IP address in the cluster of computing nodes based on a set of selection criteria, wherein the selection is performed independently at the first computing node.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-10 and 12-20
On pages 9-11 of the response filed 19 May 2022, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 21 January 2022 Non-Final Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Interpretation
Claims 1 and 11 recite “a cluster of computing nodes.” Paragraph 0031 of Applicant’s specification states “a node in the service cluster can include, but are not limited to, a server, an appliance, a virtual machine (VM), an application, and a container.” Thus, Examiner interprets nodes to be a hardware entity or a software entity present in a networking system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,771,318 B1 to Haltore et al.
Regarding Claim 1, Haltore discloses a method for managing access to a plurality of services from a cluster of computing nodes (FIG. 2 and col. 5 lines 23-29 provides for access to one or more network applications from a cluster of service engines), comprising:  	identifying an Internet Protocol (IP) address, which provides access to the plurality of services from the cluster of computing nodes to a client device at a client site (FIG. 2, col. 5 lines 10-12, and col. 6 lines 15-42 provides for identifying a Virtual Internet Protocol (VIP) address which provides access to a virtual service, or a set of applications, to a client at client site 252);  	selecting, independently, a first computing node in the cluster of computer nodes for hosting the IP address in the cluster of computing nodes based on a set of selection criteria, wherein the selection is performed independently at the first computing node (FIG. 2 and col. 6 lines 15-42 provides for selecting, independently, an original primary service engine in the cluster of service engines 214, 224 for hosting the VIP associated with a virtual service based on choosing a selected service engine of itself, wherein the selection is performed independently at the original primary service engine);  	assigning the IP address to the first computing node for the cluster of computing nodes, thereby allowing a request for a respective service of the plurality of services from the cluster of computing nodes to be directed to the first computing node (col. 6 lines 35-62 provides for associating/assigning the VIP to the original primary service engine, thereby allowing ARP requests for the virtual service to be directed to the original primary service engine); and  	facilitating a first service from the cluster of computing nodes based on the request (FIG. 2 and col. 6 lines 27-62 provides for facilitating a virtual service from the cluster of service engines 214, 224 based on an ARP request).
Regarding Claim 8, Haltore discloses the method of claim 1, wherein facilitating the first service from the cluster includes one or more of:  	providing the first service from the first computing node and operating the first computing node on a service path of the request (FIG. 2 and col. 6 lines 27-67 provides for providing a virtual service from the cluster of service engines 214, 224); and  	redirecting the request to a second computing node capable of providing the first service.
Regarding Claim 9, Haltore discloses the method of claim 1, wherein the IP address is a virtual IP address floating among the cluster of computing nodes (col. 6 lines 15-23 provides for a VIP address); and 	wherein the method further comprises:  	receiving an ARP request for the IP address (col. 6 lines 15-42 provides for receiving an ARP request); and  	sending an ARP response comprising a media access control (MAC) address of the first computing node (col. 6 lines 35-60 provides for sending an ARP comprising a distinct MAC address).
Regarding Claim 10, Haltore discloses the method of claim 1, wherein the IP address is associated with one of:  	the first service, wherein a respective service of the plurality of services provided by the cluster of computing nodes is associated with a corresponding IP address (FIG. 2, col. 5 lines 10-12, and col. 6 lines 15-42 provides for identifying a Virtual Internet Protocol (VIP) address which provides access to a virtual service, or a set of applications, to a client at client site 252); and  	a respective service of the plurality of services provided by the cluster of computing nodes, wherein the IP address unifies service access from the cluster of computing nodes.
Regarding Claim 11, similar rejection where the method of claim 1 teaches the computing node of claim 11.
Regarding Claim 18, similar rejection where the method of claim 8 teaches the computing node of claim 18.
Regarding Claim 19, similar rejection where the method of claim 9 teaches the computing node of claim 19.
Regarding Claim 20, similar rejection where the method of claim 10 teaches the computing node of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haltore as applied to claims 1 and 11 above, and further in view of US PGPUB 2020/0213269 A1 to Nayak et al.
Regarding Claim 2, Haltore discloses the method of claim 1. 	Haltore doesn’t explicitly disclose sending a probe message for determining that the IP address is not duplicated in the cluster of computing nodes and the client site. 	Nayak, in a similar field of endeavor, discloses sending a probe message for determining that an IP address is not duplicated in a cluster of computing nodes and a client site. (FIG. 1 and 0026-0028 provides for sending a neighbor solicitation probe/message for determining that an individual IP address is not duplicated in a cluster of VMs 24 and a remote network device 16, i.e. a client site). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Nayak for determining IP conflicts within a network system. The conflict detection of Nayak, when implemented with the VIP of the Haltore system, will allow one of ordinary skill in the art to determine whether the Virtual IP address is reserved, in order to avoid IP conflicts. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the conflict detection of Nayak with the VIP of the Haltore system for the desirable purpose of avoiding conflicts thereby resulting in less performance issues within a network.
Regarding Claim 12, similar rejection where the method of claim 2 teaches the computing node of claim 12.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haltore as applied to claims 1 and 11 above, and further in view of US PGPUB 2015/0212909 A1 to Sporel.
Regarding Claim 3, Haltore discloses the method of claim 1. 	Haltore doesn’t explicitly disclose sending a gratuitous address resolution protocol (ARP) request with the IP address to the client site for clearing a respective local ARP cache. 	Sporel, in a similar field of endeavor, discloses sending a gratuitous address resolution protocol (ARP) request with the IP address to the client site for clearing a respective local ARP cache (FIG. 1, 0026, and 0046 provides for sending a gratuitous address resolution message with a hardware address to all devices connected to the network, i.e. a client site, for updating/clearing their cache information). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Sporel for transmitting ARP messages. The ARP messages of Sporel, when implemented with the concurrent connections of the Haltore system, will allow one of ordinary skill in the art to update cache information, in order to maintain current MAC address information of the first server. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize ARP messages of Sporel with the concurrent connections of the Haltore system for the desirable purpose of maintaining MAC address information.
Regarding Claim 13, similar rejection where the method of claim 3 teaches the computing node of claim 13.

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haltore as applied to claims 1 and 11 above, and further in view of US PGPUB 2020/0076673 A1 to Hao et al.
Regarding Claim 4, Haltore discloses the method of claim 1. 	Haltore doesn’t explicitly disclose monitoring the first service at the first computing node based on a monitoring service that monitors operational status of the plurality of services provided by the cluster of computing nodes; and in response to determining a disruption to the first service, un-hosting the IP address from the first computing node, thereby allowing a second computing node in the cluster of computing nodes to host the IP address. 	Hao, in a similar field of endeavor, discloses monitoring a first service at a first computing node based on a monitoring service that monitors operational status of a plurality of services provided by a cluster of computing nodes (0016, 0029, and 0036 provides for agents on each server that monitor the health and service statuses of the respective server providing a service through the cluster of servers); and  	in response to determining a disruption to the first service (0029 and 0036 provides for in response to determining an expired timer and a service status of 0), un-hosting an IP address from the first computing node, thereby allowing a second computing node in the cluster of computing nodes to host the IP address (0017, 0033, 0039, and 0081 provides for selecting a new server leader using the leader election algorithm, i.e. un-hosting the IP address from the primary server, thereby allowing an un-failed server in the cluster to host). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hao for monitoring respective services in a cluster. The cluster monitoring of Hao, when implemented with the service engines of the Haltore system, will allow one of ordinary skill in the art to keep active nodes performing, in order to avoid faults in the network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize cluster monitoring of Hao with the service engines of the Haltore system for the desirable purpose of avoiding faults in the network.
Regarding Claim 5, the Haltore/Hao system discloses the method of claim 4, wherein the first computing node is operational and accessible from the client site while the first service is disrupted (Hao, 0033-0039 provides for wherein the agent of the primary server is operational and accessible but the service status is 0). 	Same motivation as claim 4.
Regarding Claim 6, the Haltore/Hao system discloses the method of claim 4, further comprising: 	determining a disruption to the monitoring service (0036 provides for wherein the service status is 0); and  	performing a fail-safe operation comprising one or more of:  		restarting the monitoring service (Examiner interprets this to be an alternative limitation); and  		un-hosting the IP address from the first computing node (0017, 0033, 0039, and 0081 provides for selecting a new server leader using the leader election algorithm, i.e. un-hosting the IP address from the primary server, thereby allowing an un-failed server in the cluster to host). 	Same motivation as claim 4.
Regarding Claim 7, Haltore discloses the method of claim 1. 	Haltore doesn’t explicitly disclose determining that a second computing node in the cluster of computing nodes is selected as a service leader for the first service, wherein the service leader is responsible for responding to a respective request for the first service; and un-hosting the IP address from the first computing node, thereby allowing the second computing node to host the IP address. 	Hao, in a similar field of endeavor, discloses determining that a second computing node in a cluster of computing nodes is selected as a service leader for a first service, wherein the service leader is responsible for responding to a respective request for the first service (0014, 0019, and 0033-0039 provides for determining that a secondary server in the cluster is selected as a primary server based on its metrics, wherein the primary server is responsible for on-demand requests to provision a network service); and  	un-hosting an IP address from a first computing node, thereby allowing the second computing node to host the IP address (0017, 0033, 0039, and 0081 provides for selecting a new server leader using the leader election algorithm, i.e. un-hosting the IP address from the primary server, thereby allowing an un-failed server in the cluster to host). 	Same motivation as claim 4.
Regarding Claim 14, similar rejection where the method of claim 4 teaches the computing node of claim 14.
Regarding Claim 15, similar rejection where the method of claim 5 teaches the computing node of claim 15.
Regarding Claim 16, similar rejection where the method of claim 6 teaches the computing node of claim 16.
Regarding Claim 17, similar rejection where the method of claim 7 teaches the computing node of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,943,180 B1 to Petit-Huguenin discloses hosts servers that self-configure based on IP address matching at a DNS.
US PGPUB 2021/0243248 A1 to Pollitt et al discloses servicing a request if the workload is local to a load balancing node.
US PGPUB 2021/0352045 A1 to Kodavanty discloses a gateway that selects a preferred server and a controller that assigns a virtual IP to a service.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459